DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Weiss on 27 May 2022.

The application has been amended as follows: claims 13-20 are cancelled (claims 1-12 remain as presented in the amendment of 3/8/22).  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Applicant’s Remarks are compelling and commensurate with both the original disclosure and the claims as amended.  The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1 and 8.

The most closely applicable prior art of record is Dawson (US 20200134711).  Dawson discloses a system for smart contract compliance, monitoring, and enforcement (see abstract).  Dawson discloses generating a smart contract clause that can be embedded in a smart contract and automatically invoked in response to a sensor-generated signal corresponding to one or more predefined contract variance conditions (Dawson [0040]).

Prabhakar (US 20200019931) is also closely related prior art of record.  Prabhakar discloses a monitoring platform employing a distributed ledger system (DLS) and providing a mechanism by which various entities can access information regarding the status of transported materials and receive alerts regarding issues arising during transport (abstract).  Prabhakar further discloses an IoT network which includes mobile edge devices and edge gateways (Prabhakar [0024]).

Claim 1
The prior art of record neither anticipates nor fairly and reasonably teach a system for modifying smart contract code in response to environmental sensor data, the system comprising: an internet of things ("IOT") network comprising: a mobile edge device, the mobile edge device comprising an environmental sensor configured to generate and transmit sensor data and a device actuator; and an edge gateway device, configured to: identify a plurality of transaction partners based at least in part on the sensor data; and route the sensor data based at least in part on the identified transaction partners; a computer system running a distributed electronic ledger and configured to: receive the sensor data from the edge gateway device; based at least in part on the sensor data, identify a smart contract running on the distributed electronic ledger and configured to control interaction among the plurality of transaction partners; based at least in part on the sensor data, identify an environmental mitigation protocol and instruct the edge gateway device to transmit the mitigation protocol to the mobile edge device actuator; based at least in part on the sensor data, identify a modification to the smart contract, the modification comprising a contingency associated with success of the mitigation protocol, the contingency comprising an evaluation of an actual percentage loss at contract delivery; generate smart contract code corresponding to the contract modification; and execute the modified smart contract code on the distributed electronic ledger.

Claim 8 is a computer readable media claim similar to the system of claim 1.  Claim 8 is allowed on the same basis as claim 1.   

Examiner notes that the underlined limitations above, in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record.  The dependent claims are allowable for reasons consistent with those of the independent claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang (US 20190355025) discloses a system for dynamically evaluating a resource value using a plurality of sensors that monitor the resource and smart contracts stored on a blockchain (see abstract);
Gray (US 20200311666) teaches a similar system for using sensors and a distributed ledger to manage delivery routing for an item (abstract); 
Newell (US 20200213193) teaches a related system for autonomously registering and/or activating IoT devices, provisioning wireless network to the devices, and connecting the IoT devices (abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/
Primary Examiner, Art Unit 3689